FITZGERALD, J.
This was an action brought by plaintiffs against the county of Mohave on a contract by which the plaintiffs agreed to do the county printing at a fixed compensation to be paid for by the defendant. The complaint, after *28setting forth the contract as executed, alleges full performance of its terms and conditions by plaintiffs, and presentation to and rejection of their demand by the board of supervisors of said county. Defendant demurred to the complaint, which was sustained by the court below, and the propriety of the action, in that respect, is brought in question by this appeal.
The sole question presented at the hearing of the demurrer in the court below, and the only one urged here, is whether the district court of Mohave county has jurisdiction to determine the merits of a claim against a county by original proceedings in the nature of assumpsit commenced in that court, when such claim has been presented to and rejected in whole or in part by the board of supervisors.
It is contended in support of the demurrer that the act of February 12, 1881, expressly withdraws questions of this character from the courts, and confers exclusive jurisdiction upon .the board of supervisors. The language of the act shows, we think, conclusively that the legislature intended simply to prescribe the manner of presenting claims against counties, and. to define the duties of the board of supervisors in passing on the same, and that it in no way modifies or affects section 3 of chapter 2 of the Compiled Laws, authorizing counties to sue and be sued. The right to sue a county remains unimpaired, and • extends to every case of account after presentation to and rejection T>y the hoard of supervisors.
Judgment and order reversed, and cause remanded, with directions to the court below to overrule the demurrer.
Howard, C. J., and Pinney, J., concur.